[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 21, 2008
                              No. 07-15732                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 03-00073-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EFREM DARIOUS DOBSON,
a.k.a. Efrem Dobson,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 21, 2008)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Efrem Dobson (“Dobson”) pled guilty to drug conspiracy pursuant to a
written plea agreement with the government. The government then filed a Rule

35(b) motion on his behalf requesting a reduced sentence based on his substantial

assistance in prosecuting other defendants. See Fed. R. Crim. P. 35(b).

Proceeding pro se, Dobson now appeals the district court’s order pursuant to the

Rule 35(b) motion, in which the district court denied his motion for an evidentiary

hearing and did not grant the sentence reduction to the full extent requested by the

government.

       First, Dobson argues that the district court’s failure to hear evidence

concerning his substantial assistance caused a breach of the plea agreement. He

argues that once the court accepted his plea agreement, it was obligated to accept

the government’s proffered information concerning his cooperation.

       We review the district court’s decision whether to hold an evidentiary

hearing on a Rule 35 motion for abuse of discretion.1 United States v. Yesil, 991
F.2d 1527, 1531 (11th Cir. 1992).

       In Yesil, we stated that a district court’s discretion whether or not to grant an

evidentiary hearing “is severely curtailed once that court accepts a plea bargain.”

Id. at 1531 (quotation omitted). Once the district court has accepted a plea bargain


       1
          We do not review Dobson’s claim of ineffective assistance of counsel because he did
not raise the issue in his initial brief. See Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317
n.17 (11th Cir. 1999) (“Issues that are not clearly outlined in an appellant’s initial brief are
deemed abandoned.”).

                                                2
obligating the government to make known to the court the nature and extent of a

defendant’s cooperation, the court is also obligated to accept the government’s

proffered information. Id. at 1532. The Rule 35(b) motion in Yesil did not detail

the full extent of the defendant’s cooperation, but urged the court to hold an in

camera hearing because of the confidentiality concerns of an ongoing

investigation. Id. Accordingly, we reversed the district court’s order denying the

motion and remanded for an evidentiary hearing and consideration of the Rule

35(b) motion. Id. at 1533. In United States v. Hernandez, we held that the district

court, by denying an evidentiary hearing, had “effectively prevented the

government from presenting its Rule 35 motion.” 34 F.3d 998, 1001 (11th Cir.

1994). In Hernandez, the Rule 35(b) motion did not detail the defendant’s

cooperation due to security reasons. Id. at 1000.

      In this case, the district court’s denial of an evidentiary hearing did not

prevent the government from presenting its Rule 35(b) motion or operate to breach

the plea agreement because the government explained Dobson’s cooperation fully

and completely in the motion itself. The Rule 35(b) motion did not indicate that it

was leaving out any information based on security reasons or suggest the need for

an in camera evidentiary review. Accordingly, the district court did not abuse its

discretion in denying Dobson’s motion for an evidentiary hearing, and we affirm.



                                           3
      Second, Dobson challenges the amount of the sentence reduction ordered by

the district court. The government requested that Dobson’s sentence be reduced

from 262 months to 168 months, but the district court chose to reduce the sentence

to 210 months.

      We have held that a district court’s ruling on a Rule 35(b) motion is an

“otherwise final sentence,” for which review is governed by 18 U.S.C. § 3742.

United States v. Manella, 86 F.3d 201, 202-03 (11th Cir. 1996) (quotation

omitted). Under 18 U.S.C. § 3742:

      A defendant may file a notice of appeal in the district court for review
      of an otherwise final sentence if the sentence--

      (1) was imposed in violation of law;

      (2) was imposed as a result of an incorrect application of the
      sentencing guidelines; or

      (3) is greater than the sentence specified in the applicable guideline
      range . . .; or

      (4) was imposed for an offense for which there is no sentencing
      guideline and is plainly unreasonable.

18 U.S.C. § 3742(a). Under § 3742, our review of sentences is limited to the four

enumerated circumstances, whereas a “district court’s decision to grant or deny a

Rule 35(b) motion is a discretionary one from which an appeal generally will not

lie under § 3742.” Manella, 86 F.3d at 203.



                                          4
      With regards to Dobson’s challenge to the extent of the district court’s

substantial assistance reduction, we do not have jurisdiction under § 3742 to

review his claim, and we dismiss his appeal on this issue.

      Finally, construing Dobson’s brief liberally, we conclude that Dobson raises

an argument that the district court imposed his reduced sentence in violation of

Rule 35(b) because it failed to give thoughtful consideration of the extent of his

assistance to the government. See Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”).

Although we lack jurisdiction to review the extent of a sentence reduction, we do

have jurisdiction to consider a claim that Dobson’s sentence was imposed in

violation of law. See 18 U.S.C. § 3742(a)(1); Manella, 86 F.3d at 203.

      “The application of law to sentencing issues is subject to de novo review.”

Manella, 86 F.3d at 203. However, a district court has discretion to grant or deny a

Rule 35(b) motion. Id. at 204.

      Rule 35(b) provides that, after a sentence has been imposed, upon motion of

the government made more than one year after sentencing, a district court may

reduce a defendant’s sentence based on substantial assistance if the defendant’s



                                           5
substantial assistance involved information not known to the defendant, not useful

to the government, or the usefulness of which was not reasonably anticipated by

the defendant, until more than one year after sentencing. Fed. R. Crim. P. 35(b)(2).

A careful reading of Rule 35(b) reveals:

      [T]he only factor that may militate in favor of a Rule 35(b) reduction
      is the defendant’s substantial assistance. Nothing in the text of the
      rule purports to limit what factors may militate against granting a Rule
      35(b) reduction. Similarly, the rule does not limit the factors that may
      militate in favor of granting a smaller reduction.

Manella, 86 F.3d at 204. “Rule 35(b) does not prohibit the consideration of [the 18

U.S.C. § 3553(a)] factors in deciding to what extent a defendant’s sentence should

be reduced for substantial assistance.” Id. at 205. These factors include the history

and characteristics of the defendant, and the need to reflect the seriousness of the

offense, promote respect for the law, provide punishment and deterrence, and

protect the public. 18 U.S.C. § 3553(a)(1), (2).

      The record reflects that the district court properly considered the extent of

Dobson’s cooperation, as well as other permissible, relevant factors. The district

court significantly reduced Dobson’s sentence from 260 months to 210 months.

The district court did not give the full reduction that the government requested

because of Dobson’s status as a career offender. Accordingly, to the extent

Dobson challenges his reduced sentence as imposed in violation of law, the district



                                           6
court did not abuse its discretion, and we affirm Dobson’s sentence.

      We affirm the district court’s denial of Dobson’s motion for an evidentiary

hearing on the government’s Rule 35(b) motion because the district court did not

abuse its discretion in denying Dobson’s motion. To the extent Dobson argues that

his reduced sentence was imposed in violation of law, the district court did not

abuse its discretion in imposing the reduced sentence, and we affirm Dobson’s

sentence. To the extent Dobson challenges the amount of the reduction in his

sentence in the district court’s order, we dismiss his appeal for lack of jurisdiction.

      AFFIRMED IN PART; DISMISSED IN PART.




                                           7